Atkinson, J.
1. “A mere squatter on a lot of land, without color of title or claim of right, can not defeat the title of the true owner by conveying the land to other purchasers who have full knowledge of the nature and character of the title when they purchase it, although they may have been in possession of it for seven years under such title.” Compton v. Newton, 129 Ga. 619 (59 S. E. 270). There was evidence which would have authorized the jury to apply to this case the principle just announced; and the charge as complained of in the fourth and fifth grounds of the amended motion for now trial was such as to confuse the jury in applying the principle.
2. Certain requests to charge, as embodied in other grounds of the motion for new trial, were not themselves accurate and adjusted to the facts, and it was not erroneous to refuse them.
3. As the judgment will he reversed on account of the error in the charge dealt with in the first headnote, it is unnecessary to rule upon the general grounds of the motion for new trial.

Judgment reversed.


All the Justices-concur.